539 N.W.2d 241 (1995)
Thaurtha CARTER, Respondent,
v.
Robin COLE, et al., Petitioners, Appellants.
No. C0-94-1580.
Supreme Court of Minnesota.
October 25, 1995.
Heard, considered and decided by the court en banc.
Prior report: 526 N.W.2d 209 (Minn.App.).

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that, in light of the reasoning of Johnson v. Jones, ___ U.S. ___, 115 S. Ct. 2151, 132 L. Ed. 2d 238 (1995), the decision of the court of appeals is affirmed.
We do not here consider or determine the appealability of an order denying summary judgment where the genuine issues of material fact identified by the trial court are related to the issue of immunity, and not to the merits of the claim. See Baker v. Chaplin, 517 N.W.2d 911, 916 (Minn.1994).